Citation Nr: 1027291	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  03-06 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to Department of Veterans Affairs disability 
compensation under 38 U.S.C.A. § 1151 for left facial nerve palsy 
as the result of surgical treatment at a Department of Veterans 
Affairs medical center in July 2000.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1963 to August 1966.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in December 2002 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

In March 2004, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.


In January 2005 and in April 2008, the Board remanded the case to 
the RO for additional development.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Board previously remanded this case in part to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), amending VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  



In April 2008, the RO issued the Veteran a VCAA letter, but the 
VCAA notification did not properly inform the Veteran of the 
evidence needed to substantiate a claim for compensation under 
38 U.S.C.A. § 1151.  Rather, it incorrectly informed him of what 
evidence was necessary to establish a claim for direct service 
connection.  

To ensure procedural due process, the case must be remanded again 
so that the Veteran may receive proper VCAA notification.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand is 
necessary to ensure compliance with the Board's directive).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the Veteran a VCAA letter that is 
in compliance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the 
relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (38 C.F.R. § 3.159 notice); and 
Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim).  

In the letter, properly informed the 
Veteran of the evidence needed to 
substantiate his claim for compensation 
under 38 U.S.C.A. § 1151.  

2.  After the above has been completed, the 
claim should be readjudicated.  If the 
decision remains adverse to the Veteran, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board.



The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).



